Name: Council Regulation (EC) NoÃ 1009/2008 of 9Ã October 2008 amending Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: animal product;  European Union law;  agricultural policy;  marketing;  information technology and data processing;  cooperation policy;  means of agricultural production;  farming systems
 Date Published: nan

 17.10.2008 EN Official Journal of the European Union L 276/1 COUNCIL REGULATION (EC) No 1009/2008 of 9 October 2008 amending Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Article 68 of Regulation (EC) No 1782/2003 (2) provides that, in the case of beef and veal payments, additional payments made by the Member States to farmers shall be granted under the conditions provided in Chapter 12 of Title IV of that Regulation. (2) Article 138 of Regulation (EC) No 1782/2003 provides that, to qualify for direct payments under Chapter 12 of Title IV of that Regulation, an animal has to be identified and registered in accordance with Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (3). (3) The second indent of Article 7(1) of Regulation (EC) No 1760/2000 provides that each keeper of animals has to report to the competent authority all movements to and from the holding and all births and deaths of animals on the holding, along with the dates of these events, within a period fixed by the Member State of between three and seven days of the event occurring. (4) The scope of the obligation laid down in Article 138 of Regulation (EC) No 1782/2003 needs, however, to be clarified. The simple fact that the date of birth, death or of any movement of the animal is not reported to the competent authority within the period referred to in the second indent of Article 7(1) of Regulation (EC) No 1760/2000 should not automatically disqualify it from any payment. The beginning of the animals retention period may also be considered as an appropriate time to check that the animal concerned is actually identified and registered for the purpose of granting the payments under Chapter 12 of Title IV of Regulation (EC) No 1782/2003. (5) Article 138 of Regulation (EC) No 1782/2003 should therefore be amended accordingly. (6) The scope of this amendment is limited to the purpose of establishing eligibility for payments. This amendment does not alter the traceability of the animals, as farmers remain obliged to comply with all the identification and registration requirements laid down in Regulation (EC) No 1760/2000. (7) The obligation laid down in Article 138 of Regulation (EC) No 1782/2003 should apply to all payments under Chapter 12 of Title IV of the said Regulation. Since the reference period established for the management of those payments is the calendar year, this amendment should be applicable as from 1 January 2008 in order to apply to all the payments at stake during the whole 2008 calendar year, HAS ADOPTED THIS REGULATION: Article 1 In Article 138 of Regulation (EC) No 1782/2003, the following paragraph shall be added: Nevertheless, an animal shall also be deemed eligible for the payment where the information laid down in the second indent of Article 7(1) of Regulation (EC) No 1760/2000 has been reported to the competent authority on the first day of the animals retention period, as determined in accordance with the procedure referred to in Article 144(2) of this Regulation.. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 October 2008. For the Council The President D. BUSSEREAU (1) Opinion delivered on 8 July 2008 (not yet published in the Official Journal). (2) OJ L 270, 21.10.2003, p. 1. (3) OJ L 204, 11.8.2000, p. 1.